United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5338                                                September Term, 2020
                                                                     1:19-cv-01730-ABJ
                                                      Filed On: July 23, 2021
James S. Bucholz,

             Appellant

      v.

Janet L. Yellen, in her official capacity as
Secretary of the United States Department of
the Treasury, et al.,

             Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Rogers, Millett, and Katsas, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed September 10,
2020, be affirmed. The district court correctly concluded that appellant failed to state a
claim that the assessment of the shared responsibility payment against him is a
violation of his due process rights under the Fifth Amendment. See 26 U.S.C. § 5000A;
National Federation of Independent Business v. Sebelius, 567 U.S. 519, 575 (2012);
Association of American Physicians and Surgeons v. Sebelius, 746 F.3d 468, 470 (D.C.
Cir. 2014). Additionally, the only proper defendant in a refund suit is the United States,
see 26 U.S.C. § 7422(f), and appellant has not alleged a cause of action under the
Administrative Procedure Act, 5 U.S.C. § 702. The district court also correctly
concluded that appellant failed to state a cause of action under Bivens against the two
federal employees in their personal capacities. Appellant has not identified a
constitutional violation by these employees. See Association of American Physicians
and Surgeons, 746 F.3d at 470; Phillips v. Commissioner, 283 U.S. 589, 595 (1931).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5338                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2